McCulloch, C. J. This is a proceeding instituted in the county court of Craighead County to dissolve a drainage district which had been previously organized pursuant to the general statute providing' for the organization of such districts by an order of the county court. Crawford & Moses’ Digest, sections 3607 et seq. Appellants are the owners of real property in the district, and, after the district had been organized and put into operation by the assessment of benefits, issuance of bonds, the letting of a contract for the construction of the improvement and after the work of constructing the improvement had been be,gun, they filed their petition in the county court praying for an order of the court dissolving the district. They alleged, in substance, that the lands in the district were generally uncultivated and of little value, that the cost of the construction of the improvement when considered in comparison with the value of the lands was prohibitive, and that the imposition of the tax on the land would he so burdensome as to constitute confiscation of the property, and that the commissioners had increased the cost from the sum of $60,000, as first estimated, to the sum of $130,000, as finally estimated as the actual cost of the construction. It was further alleged in the petition that the commissioners were proceeding with the construction of the drainage ditch without first obtaining an outlet for the discharge of the water. There was also a general allegation that the improvement, as contracted for, is improvident, and will not result in the benefit of the property in the district. There are other allegations not of sufficient importance to mention. The commissioners of the district appeared by their attorneys as parties for the purpose of resisting the order of dissolution, and on the hearing the county -court made an order declaring the district dissolved, and appointed a committee of property owners “to ascertain all claims and charges of any and all persons or firms 'against said district and to- ascertain the financial condition of said district.” The order of the court further enjoined the commissioners from proceeding with the construction of the ditch and ordered that the funds on hand to- the credit of the district be applied to the payment of current accounts against the district and the- remainder tendered to the purchaser of the bonds, and further that, if the committee should find that bonds had been issued and sold and the money received by the commissioners, the sum found to be due “shall be by the clerk of this court extended against said lands on the ditch tax book * * * in proportion as assessments have been made and filed by the commissioners of said district, and the same shall be collected by the collector of Craighead County for the year 1921 and paid out in full liquidation of the proper claims against said district. ’ ’ In other words, the court dissolved the district and made a general order winding up its affairs and provided for payment of its indebtedness. The commissioners filed an affidavit and bond for appeal, and prosecuted their appeal to the circuit court, and in that court they filed a written motion to dismiss the cause on the ground that the county court had no jurisdiction to adjudicate the dissolution of the district. The circuit court sustained the motion and dismissed the proceedings. The record of that court recites that the cause was heard on the motion of appellees, and the record brought up from the county court. An appeal has been duly prosecuted to this court. The statute confers no authority upon the county court to dissolve drainage districts. Crawford & Moses’ Digest, sections 3607 et seq. On the contrary, the statute (section 3609) provides that the order of the county court establishing such a district “shall have all of the force of a judgment,” and that if no appeal from said order be taken within twenty days ‘ ‘ such judgment shall be deemed conclusive and binding upon all the real property -within the bounds of the district, and upon the owners thereof.” Another section of the statute (3630) provides that the district shall not cease to exist upon the completion of the system, but shall continue for the purpose of maintaining the ditches and keeping them clear from obstructions, etc. A search of the statute from end to end fails to disclose any provision which, either in express terms or by implication, can be construed to confer authority on the county court to dissolve the district after it has been organized. The county court, in the absence of a statute, can not exercise that authority. Morrilton Waterworks Imp. Dist. v. Earl, 71 Ark. 4; Hall v. Callaway, 94 Ark. 49; Taylor v. Wallace, 143 Ark. 67. The case last cited is conclusive of the question now under discussion. In that case we held that, inasmuch as the general statue in regard to the organization of road improvement districts (act 338 of the General Assembly of 1915) did not confer authority upon the county court to remove commissioners, the power could not be exercised by that court, In disposing of the question, we said: “The power conferred upon-the county court to appoint three road commissioners at the time of mating the order establishing the road district, pursuant to the terms of the act, is a special, and not a general power. No such power exists in the county court except by enactment of the General Assembly.. The general power of supervision by the county court over roads, conferred by the 'Constitution, invests said court with no such power or authority. The delegation of power being special, the extent thereof is limited to the express grant.” Nor does the county court possess jurisdiction to exercise the relief to the property owners-by injunction against unlawful acts of the commissioners in attempting to proceed under a void organization. If it be conceded that the petition contains allegations which would justify relief in the proper court, it is certain that the county court has no jurisdiction to grant the relief sought in the prayer of the petition. Judgment affirmed.